   Case 1:19-cv-01705-MN Document 3 Filed 12/11/19 Page 1 of 1 PageID #: 25


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

SHIVA STEIN,                                     )
                                                 )
                     Plaintiff,                  )
                                                 ) Case No. 1:19-cv-01705-MN
       v.                                        )
                                                 )
                                                 )
GANNETT CO., INC., JOHN JEFFRY LOUIS,            )
PAUL BASCOBERT, JOHN E. CODY,                    )
STEPHEN W. COLL, DONALD FELSINGER,               )
LILA IBRAHIM, LAWRENCE S. KRAMER,                )
DEBRA A. SANDLER, and CHLOE R.                   )
SLADDEN,                                         )
                                                 )
                     Defendants.

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action.

Dated: December 11, 2019                          RIGRODSKY & LONG, P.A.

                                            By: /s/ Brian D. Long
                                                Brian D. Long (#4347)
OF COUNSEL:                                     Gina M. Serra (#5387)
                                                300 Delaware Avenue, Suite 1220
WOLF HALDENSTEIN ADLER                          Wilmington, DE 19801
FREEMAN & HERZ LLP                              Telephone: (302) 295-5310
Gloria Kui Melwani                              Facsimile: (302) 654-7530
270 Madison Avenue                              Email: bdl@rl-legal.com
New York, NY 10016                              Email: gms@rl-legal.com
Telephone: (212) 545-4600
Facsimile: (212) 686-0114                         Attorneys for Plaintiff
Email: melwani@whafh.com
